


110 HR 1959 IH: To amend the Internal Revenue Code of 1986 to permit

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1959
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Lewis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit
		  interest on federally guaranteed water, wastewater, and essential community
		  facilities loans to be tax exempt.
	
	
		1.Tax-exempt interest on
			 federally guaranteed water, wastewater, and federally guaranteed essential
			 community facilities loans
			(a)In
			 GeneralSection 149(b)(3)(A) of the Internal Revenue Code 1986
			 (relating to certain insurance programs) is amended by striking
			 or at the end of clause (ii), by striking period at the end of
			 clause (iii) and inserting , or, and by adding at the end the
			 following new clause:
				
					(iv)any guarantee by
				the Secretary of Agriculture pursuant to section 306(a)(1) of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 1926(a)(1)) to finance water,
				wastewater, and essential community
				facilities.
					.
			(b)Effective
			 DateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			
